Citation Nr: 1538080	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1965 to October 1968, with service in the Republic of Vietnam from October 1967 to October 1968. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In June 2011, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In August 2012, the Veteran and his wife testified during a hearing before a Veterans Law Judge at the RO; a transcript of that hearing is also of record.  The Veterans Law Judge that conducted the August 2012 hearing is no longer employed by the Board.  Veterans Law Judges who conduct hearings must participate in making the final determination of the claim on appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In a June 2015 letter, the Board notified the Veteran that the Veterans Law Judge was no longer employed by the Board and that he had the right to another hearing.  The Veteran responded that he did not wish to appear at another Board hearing and asked that the case be considered on the evidence of record.  

In November 2012, the Board remanded the matter for additional development.  In August 2013, the Board sought a Veterans Health Administration (VHA) medical opinion.  That opinion has been obtained and is associated with the claims file.  

In an April 2014 decision, the Board denied the claim of service connection for bladder cancer.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2014, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the April 2014 decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion for Remand.  

In December 2014, the Board remanded the Veteran's claim in order for him to be afforded the opportunity for another DRO hearing in compliance with 38 C.F.R. § 3.103(c)(2).  

In February 2015, a letter was sent to the Veteran which asked if he would like to appear for another hearing before a DRO.  The Veteran did not respond to the letter and the appeal has been returned to the Board.      


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

2.  Bladder cancer is not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. §3.309(e).

3.  Bladder cancer was not manifest during service or within one year of separation.  Bladder cancer is not attributable to service.  


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In compliance with VA duty to notify, the RO provided pre-adjudication VCAA notice letter in October 2008 regarding the Veteran's claim.  The Veteran was notified of the evidence needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, including private medical records have been obtained.  

The Board notes that an April 2013 Formal Finding of the RO indicates that 1968 to 1969 VA treatment records from the Tampa VA Medical Center are unavailable, and that further attempts to obtain the missing records would be futile.  The Veteran was properly notified of the unavailability of the records by way of a March 2013 letter from VA.  

In addition, the Veteran was afforded VA examinations regarding his claim.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In the October 2014 Joint Motion for Remand, the parties agreed that the DRO who conducted the June 2011 hearing did not suggest information that the Veteran could submit pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) and 38 C.F.R. § 3.103 (c)(2), and that the Veteran was prejudiced by this action.  In so finding, the parties noted that, during the DRO hearing, the Veteran indicated that his private physician Dr. B. told him that his bladder cancer was related to his in-service exposure to herbicides.  The DRO, however, did not suggest to the Veteran that a statement regarding the relationship between his bladder cancer and his presumed herbicide exposure could support his claim of service connection for bladder cancer, and thus, the DRO did not comply with 38 C.F.R. § 3.103(c)(2).

In compliance with the Board's most recent remand in December 2014, a letter was sent to the Veteran which asked if he would like to appear for another hearing before a DRO.  The Veteran did not respond to the letter.  Therefore, the Board finds that VA has complied with the December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, VA has fully satisfied its duty to assist the Veteran by offering a DRO hearing pertaining to the issue on appeal and the previous error has been resolved.  Notably, by virtue of the Joint Motion, the Veteran and his representative have demonstrated their knowledge that the medical opinion from Dr. B. would be helpful to the claim and should be submitted, or in the alternative, authorization should be provided to VA so that VA can obtain records from Dr. B.  VA cannot request records nor have a hearing without the Veteran's help, which he has not provided in this case.  Thus, further action on VA's part to assist the Veteran is not warranted.  

The Board also notes that in August 2012, the Veteran was afforded a hearing conducted before a Veterans Law Judge.  At the start of the hearing, the Veterans Law Judge clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  Of note, the Veteran was offered another hearing before a Veterans Law Judge which he declined, and was offered another hearing before a DRO which he did not respond to.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2015).

Law and Regulations

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  Id.  Chronic diseases are listed in 38 C.F.R. § 3.309(a) and include malignant tumors.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Service connection for chronic diseases may be also be established on a presumptive basis by showing that such manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Analysis

As an initial matter, the Board notes that although the Veteran is a combat Veteran, as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.

The Veteran contends that his bladder cancer is a result of his exposure to Agent Orange while serving in the Republic of Vietnam.  VA has conceded the Veteran served in the Republic of Vietnam during the Vietnam Era and it is presumed that he was exposed to herbicide agents.  See, e.g. October 2008 Rating Decision.  Further, the record reflects that the Veteran has been diagnosed with bladder cancer. 

The Board notes, however, that bladder cancer is not included in the diseases subject to presumptive service connection due to herbicide exposure for veterans who served in Vietnam during the Vietnam era. 

The Board also notes that the Veteran has not alleged, and the record does not reflect, that his bladder has been classified as a soft tissue sarcoma. 

Therefore, although the Board acknowledges the Veteran's presumed Agent Orange exposure during service, service connection for bladder cancer on an herbicide presumptive basis is not warranted.  As a result, the remaining consideration before the Board is whether service connection may be warranted on a direct basis, or a presumptive basis for a malignant tumor manifest within one year after service.

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis for cancer and the Veteran has not alleged otherwise.  In April 1974, the Veteran had urethral discharge and burning on urination.  He was diagnosed with a gonococcus infection of the urethra.  A November 1975 service treatment record also documented findings of urethral discharge.  The Veteran was referred to Bethesda Hospital for treatment.  He was treated with penicillin.  Further, during the August 2012 hearing, the Veteran and his wife stated that they first noticed manifestations of bladder cancer 10 years prior to the hearing, in 2002.

In September 2008, a VA examiner assessing the Veteran's diabetes mellitus noted that the Veteran's bladder cancer was not due to diabetes mellitus.

In January 2010, a Special Registry Agent Orange examination was conducted.  No findings regarding the bladder cancer were rendered.

During the June 2011 DRO hearing, the Veteran indicated that he was diagnosed with bladder cancer around six years ago, in 2005 by a private physician, Dr. B.  He testified that Dr. B. told him that he felt the Veteran's bladder cancer is related to herbicide exposure.  

In November 2013, a VHA medical opinion was obtained.  The examiner reviewed the Veteran's claims files, and noted his presumed exposure to herbicides during Vietnam service.  The examiner described the medical course of the diagnosis, treatment, and post-treatment of the Veteran's bladder cancer. 

The examiner noted that bladder cancer was strongly associated with tobacco use.  The examiner asserted that the majority of contemporary patients with bladder cancer were former or current smokers.  The examiner stated that the latency period between exposure and the development of tumors might be as long as 40-50 years.  The examiner indicated that it was thought that metabolites from the tobacco products were filtered into the urine where they might contact the bladder mucosa for prolonged periods of time before the patient evacuates the bladder during voiding. 

The examiner noted that the Veteran was a 3 pack per day smoker for 30 years, and continued to smoke cigars daily until his October 2005 diagnosis.  The examiner opined that it was very unlikely that Agent Orange contributed significant risk toward the Veteran's bladder cancer, citing the fact that there was little known association between bladder cancer and Agent Orange exposure. 

The examiner opined that the Veteran's tobacco use was more likely a cause of the bladder cancer, noting that he was fortunate in that only one tumor developed and that he would need lifelong surveillance in this regard.

Based on the above evidence, the Board finds that service connection is not warranted, for the following reasons.  The evidence reflects that bladder cancer did not manifest in service.  Post-service medical evidence shows that the Veteran was first diagnosed with bladder cancer in 2005, nearly 40 years after service.  In addition, the Veteran confirmed that he was diagnosed around 2005 and that he first noticed manifestations of bladder cancer in 2002.  Moreover, the VHA medical examiner explained his conclusion that the Veteran's bladder cancer is unrelated to Agent Orange and that the Veteran has incurred an even greater risk for the development of bladder cancer by his ongoing tobacco abuse.  He based his opinion on an accurate characterization of the evidence of record.  His opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Further, there is no written medical opinion to the contrary.  The preponderance of the evidence therefore reflects that the Veteran's malignant tumor did not manifest in service, within the one year presumptive period or for many years thereafter, and that the Veteran's bladder cancer, is unrelated to service, to include exposure to Agent Orange.
 
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the Veteran and his wife's statements and testimony alleging a nexus between bladder cancer and Agent Orange.  In this regard, to the extent the Veteran has reported symptoms within his personal observation, such as blood in his urine, we find his testimony competent and credible.  He is also competent to report what he has been told by medical professionals.  However, to the extent the Veteran and his wife allege a connection between bladder cancer and Agent Orange, the probative value of their statements are far outweighed by the reasoned opinion of the trained VHA medical professional.  

In regards to the Veteran's statement that a private medical doctor, Dr. B. related his bladder cancer to Agent Orange, the Board notes that while the Veteran is competent to report what his doctor told him, he did not advance any reasoning for the conclusion that was reached.  At best, the Veteran has advanced a conclusory statement.  In addition, he has provided no supportive documentation other than his statement that this is what he has been told.  We conclude that this type of lay/medical evidence may be competent, but without a factual foundation, there is little probative value.  This type of evidence is far less probative and less credible than the reasoned opinions of the VHA medical professional.

The Board concludes that the VHA examiner's well-reasoned finding that bladder cancer is not due to Agent Orange and did not manifest during service is the most probative evidence.  See Nieves-Rodriguez, 22 Vet. App. 295, 301; see 38 C.F.R. § 3.303.  Stated differently, a malignant tumor was not "noted" during service and he did not have characteristic manifestations of the disease process during service or within one year of separation.  Rather, based upon the post-service medical evidence there was a remote onset of bladder cancer that was unrelated to service, to include Agent Orange.  38 C.F.R. § 3.303(b).  This evidence includes the Veteran's own contentions that the symptoms of bladder cancer did not manifest until 2002.  Thus, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bladder cancer is denied.  





____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


